NOTICE OF ALLOWANCE 
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Notice is in response to communications filed May 19, 2021.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
 
Status of Claims
2.	Claims 1, 3-4, 12-15, 19-22, 25 and 28 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The closes prior art of record are DiSalvo (US PGPUB 2004/0266302), Streipling (US PGPUB 2010/0047198), Armstrong-Ostle et al. (US PGPUB 2012/0316530) and Quinn et al. (US 8,481,635).
While the combined teachings of DiSalvo, Streipling, Armstrong-Ostle and Quinn yield an absorbent article comprising malodor reduction hot melt adhesive compositions similar to that disclosed by applicant, the combined teachings fail to reasonably disclose or suggest, alone or in combination, the unique and specifically claimed hot melt adhesive comprising: a homogeneous linear ethylene/C3-C20 alpha-olefin interpolymer; and a malodor reduction composition comprising a perfume mixture, wherein the hot melt adhesive comprises from about 0.020% to about 0.75%, by weight of the hot melt 
This unique combination of structure and composition components in critically claimed amounts, exhibits a novel and non-obvious function of the claimed invention; namely, by providing the claimed components of the malodor reduction composition in their critical amounts, and including the specific amount of that malodor reduction composition within a homogenous linear ethylene/C3-C20 alpha-olefin interpolymer hot melt adhesive, applicant recognized an unexpected result that, while perfume raw materials that have high vapor pressures (for example vapor pressures higher than 0.1 torr at 25oC) are expected to produce significant scent as these materials have a higher number of perfume molecules per unit of air, certain high vapor pressure perfume raw materials produce little or no scent and reduce malodor when used in the amounts claimed - as suggested by Applicant on page 1, lines 17-21 of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW J MENSH/Primary Examiner, Art Unit 3781